Mr. Justice; Dunn delivered the opinion of the court: The plaintiff in error was convicted in the municipal court of Chicago on an information which charged her with petit larceny, and was sentenced to four months’ imprisonment in the House of Correction and to pay a fine of one dollar. She seeks to reverse the judgment and insists that petit larceny can be prosecuted only by indictment, and the municipal court was therefore without jurisdiction to try her. Section 8 of article 2 of the constitution of this State provides that “no person shall be held to answer for a criminal offense, unless on indictment of a grand jury, except in cases in which the punishment -is by fine, or imprisonment otherwise than in the penitentiary,” etc. Section 7 of division 2 of chapter 38 of the Revised Statutes provides that “every person convicted of the crime of murder, rape, kidnapping, willful and corrupt perjury or subornation of perjury, arson, burglary, robbery, sodomy or other crime against nature, incest, larceny, forg'ery, counterfeiting 01-bigamy, shall be deemed infamous, and shall forever thereafter be rendered incapable of holding any office of honor, trust or profit, or voting at any election, or serving as a juror, unless he is again restored to such rights by the terms of a pardon for the offense, or otherwise, according to the law: Provided, however, that the foregoing shall not apply to any person who has been heretofore convicted and sentenced, or who may be hereafter convicted and sentenced to the Illinois State Reformatory at Pontiac.” It thus appears that the smallest part of the punishment provided for petit larceny is the fine and imprisonment imposed by the judgment of the court. There follows from the judgment a loss of civil rights, which practically deprives the convict of his citizenship unless restored thereto by a pardon. There remain to him after the judgment of the court is satisfied only his mere personal rights, by virtue of which his life, his liberty and his property are protected from deprivation. He has become an alien in 4iis own country, and worse, for he can be restored only as a matter of grace while an alien may acquire citizenship as a matter of right. The plaintiff in error is 'a woman and the rights she has lost are more restricted than those of a man, but they are all she had, and a man could lose no more. The constitutional provision mentioned was under consideration in the case of People v. Glowacki, 236 Ill. 612, and it was held there that all violations of law could be prosecuted by information where the punishment was by fine alone, by imprisonment otherwise than in the penitentiary alone, or by either fine or such imprisonment or by both fine and such imprisonment. This enumeration includes all the cases in which prosecutions may be carried on by information. Cases in which the punishment consists of fine and imprisonment and some additional penalty can be prosecuted only by indictment. (People v. Kipley, 171 Ill. 44.) The disqualification created by the section of the Criminal Code heretofore cited is not a mere incident of the punishment, as in the case of Ex parte Bollig, 31 Ill. 88, where the power of a justice of the peace to commit a defendant to prison until his fine was paid was sustained as an incidental means of collection and not a part of the punishment, and in the case of State v. Harris, 50 Minn. 128, where the revocation of a license to sell intoxicating liquors, upon a conviction of a violation of a city ordinance in regard to their sale, was held not to be a part of the punishment, because it was a mere privilege to pursue a business peculiarly subject to police regulation and might legally be revoked without judicial proceedings of any character. The labor that may be required of the person convicted in the workhouse or on the streets may be regarded as incidental to the imprisonment and necessary to the proper employment of the prisoners and discipline of the prison. Here, however, there is a deprivation of substantial civil rights as a penalty declared by law upon a conviction for crime, and it cannot be considered in any other light than as punishment for the crime. The deprivation of any civil right for past conduct is punishment for such conduct. Cummings v. Missouri, 4 Wall. 277. It is conceded in the argument of the prosecution,— and such concession accords with our view of the law,— that if petit larceny is an infamous crime under section 7 of division 2 of the Criminal Code, the disqualifications imposed by that section constitute punishment additional to fine and imprisonment, and that the offense cannot be prosecuted by information. It is insisted, however, that while petit larceny by a literal construction of the statute must be held to be an infamous crime, yet, construed in view of other statutes and with reference to the intention of the legislature, it should be excluded from that class. In a general way it may be said that the line drawn by the constitution between cases in which prosecutions must be by indictment and cases in which prosecutions may be by information is the line between felonies and misdemeanors, and expressions supporting that proposition may be found in the decisions of this court, one of which is the case of Brewster v. People, 183 Ill. 143. When the constitution of 1870 was adopted there was no definition of felony in this State different from that of the common law, which is, “an offense which occasions a total forfeiture of either lands or goods, or both, at the common law, and to which capital or other punishment may be superadded, according to the degree of guilt.” (4. Blackstone’s Com. 95.) The statutory classification which defines a felony as an offense punishable with death or by imprisonment in the penitentiary and every other offense as a misdemeanor was contained first in the Revised Statutes of 1874. Petit larceny at common law was the stealing of goods of the value of twelve pence or under, (4 Blackstone’s Com. 229,) and it was a felony. (Ibid. 95, 97.) Under the statute passed in 1827 there was no distinction between grand larceny and petit larceny. The law recognized but one offense, and the punishment was a fine of not less than half of the value of the thing stolen, whipping not to exceed one hundred lashes and imprisonment not exceeding two years. (Laws of 1827, p. 134.) In 1833 larceny wTas made punishable by imprisonment in the penitentiary for a term of years from one to ten, and it was provided that if the value of the property stolen did not exceed five dollars, the punishment should be a fine not to exceed $100 and imprisonment in the county jail not exceeding three months. (Laws of 1833, pp. 182, 183.) On March 5, 1867, the value of the stolen property requiring confinement in the penitentiary was raised to $25, (Laws of 1867, p. go,) but at the special session in 1867 was reduced to $15. (2 Laws of 1867, p. 37.) During all this time no change was made in the status of larceny as a felony, and, without regard to the value of the property stolen, it was an infamous crime, subjecting one con-® victed of the offense to the deprivation of his civil rights. The, section declaring what crimes shall be deemed infanious has been a part of the Criminal Code in substantially its present form, since 1827, except that incest was not included until 1845 nor murder until 1874, and , except that prior to 1874 it did not provide for a pardon and did not contain the proviso in regard to the State reformatory. Under this section it was declared, in i860, that petit larceny was an infamous crime, and the pardon of the Governor did not restore one convicted thereof, to his rights lost by reason of such conviction. Foreman v. Baldwin, 24 Ill. 299. Whether or not a crime is infamous in this State depends not upon the common law but upon the statute. The constitution does not define, or restrict the legislature in defining, infamous crimes, and the power has always been exercised and recognized. After the amendment of the law in regard to larceny, in' 1867, that crime could still be prosecuted only by indictment, whether the value of the property stolen was greater or less than $15, because the constitution of 1848 (art. 13, sec. 10,) prohibited prosecutions for criminal offenses, unless on the indictment of a grand juty, except in cases of impeachment, or cases cognizable by justices of the peace, or arising in the army or navy, or in the militia when in actual service, and provided that justices of the peace should try no person, except as a court of inquiry, for any offense punishable with imprisonment or death or fine above $1000. The constitution of 1870 did not, of itself, make any change in the law concerning larpeny, the manner of its prosecution or its status as an infamous crime. No authority existed for prosecuting it, or any other crime the punishment of which involved imprisonment otherwise than by indictment, until the legislature should enact a law for that purpose. On April 5, 1872, a law was enacted, -which went into force on July 1, 1872,-which attempted to confer upon the county court ex-elusive jurisdiction in all criminal cases and misderñeanors where the punishment was not imprisonment in the penitentiary or death. (Law's of 1872, p. 325.) This act w'as repealed by the revision of 1874, and by section 7 of the County Court act in that revision the county court was given concurrent jurisdiction with the circuit court in all criminal offenses and misdemeanors where the punishment is not imprisonment in the penitentiary or death. Before this change in the law long after the adoption of the constitution of 1870, larceny of any amount was, as it always had been, an infamous crime and could be prosecuted only by indictment. It is argued that by the act which attempts to confer jurisdiction upon the county court of all criminal offenses and misdemeanors w'here the punishment is not imprisonment in the penitentiary or death the county court acquired jurisdiction of petit larceny, even though it was then, as always, an infamous crime, subject to a punishment in addition to fine and imprisonment otherwise than in the penitentiary. The argument is that, the legislature having no power to confer on the county court jurisdiction of an infamous crime, if it attempted to confer jurisdiction of a particular crime which was infamous, it thereby impliedly repealed so much of the statute as declared the crime infamous. Any implied intention is, however, rebutted by the fact that the Criminal Code, which is a part of the same revision as the County Court act and went into force the same day, expressly continues in force the section declaring larceny infamous. The legislature possibly assumed that the expression, “all criminal offenses and misdemeanors when the punishment is not imprisonment in the penitentiary or death,” was equivalent to the constitutional language, “cases in which the punishment is by fine or imprisonment otherwise than in the penitentiaiy.” These expressions, however, are not equivalent, for there is a class of cases where the punishment is neither “imprisonment in the penitentiary or death” nor “by fine or imprisonment otherwise than in the penitentiary,” but is by fine or imprisonment otherwise than in the penitentiary and something more, viz., the deprivation of civil rights. Petit larceny was not the only crime so punishable at the time the County Court act was passed, but in the same class were, and had been for many years, the offense of any attorney or other officer authorized to collect money who failed to pay it over on demand; (Laws of 1861, sec. 1, p. 178; Crim. Code, sec. 79;) bribery in elections; (Rev. Stat. 1845, sec. 143, p. 177; Hurd’s Stat. 1909, chap. 46, sec. 83;) malfeasance in office; (Rev. Stat. 1845, sec- no, p. 170; Crim. Code, sec. 208). In the same class are the habitual intoxication of officers; (Crim. Code, sec. 209;) soliciting or receiving a bribe to influence a vote at a primary election; (2 Laws of 1909, sec. 67, p. 74;) the refusal of a sheriff or other officer to arrest a person charged with or convicted of crime. (Crim. Code, sec. 83.) So long as these offenses, as well as larceny, subject the offender to the disabilities which constitute a part of their punishment they cannot be prosecuted otherwise than by indictment, and the County Court act cannot be regarded as impliedly repealing all these disabilities. The fact that it does not affeet the punishment annexed to any crime, and was not intended to do so, is demonstrated by the fact that it takes the existing punishments established by law as the basis for conferring jurisdiction. The section of the Criminal Code under consideration is not based on the distinction between felonies and misdemeanors. While all the offenses included in it, except petit larceny, are felonies, there are many felonies which are not included, among them abduction, abortion, various forms of bribery and fraud, and manslaughter. We can no more take the misdemeanor, petit larceny, out of the list than we can put another felony in. We do not overlook the fact that many prosecutions of the crime of petit larceny have been carried on by information in the various county courts of the State. The jurisdiction so assumed and exercised without question for many years cannot, when finally brought in question, be recognized as a lawful jurisdiction in the face of the plain terms of the law. The offense of petit larceny subjects the offender to punishment other than fine or imprisonment otherwise than in the penitentiary, and can be prosecuted only upon an indictment by a grand juiy. While many convictions have no doubt been had in cases prosecuted by information, the persons so convicted have not incurred any loss of civil rights because the judgments so rendered have been without jurisdiction. The judgment is reversed. Judgment reversed.